DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2021, has been entered.  Claims 1-4, 9-12, 17 and 19 are pending and have been examined on the merits set forth below.

Response to Arguments
Applicant's arguments filed with respect to rejections under 35 USC 101 have been fully considered but they are not persuasive.  Applicant argues the use of an automated writing classifier such as common n-gram classifier is not well understood, routine and conventional for marking an essay.  Examiner has modified the rejection with further evidence the use of an n-gram classifier is well understood for evaluating essays.  Applicant presented disagreement with Examiner’s stance that the claims are directed to Certain Methods of Human Activity.  While Examiner agrees the .
Applicant’s arguments with respect to claim(s) rejected in view of Jankowska et al have been considered but are moot because the new ground of rejection does not rely on Jankowska et al for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-4, 9-12, 17 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) is/are directed to a method, system, and CRM.  Thus, all the claims are within the four potentially eligible categories of invention (a process, an article of manufacture and a machine, respectively), satisfying Step 1 of the Subject Matter Eligibility (SME) test.
As per Prong One of Step 2A of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner notes that the claims are directed to a judicial exception since they are directed to mental process.  More specifically, the steps of receiving an essay from a user, applying a first writing 
Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
In this case, the claims do not include limitations that meet the criteria listed above, thus the abstract idea is not integrated into a practical application.  The independent claims include a user computing device, an instructor computing device, a 
The dependent claims further limit the abstract idea and do not recite additional elements that integrate the abstract idea into a practical application.  For instance, in claims 2, 3, 10, 11, storing data in a data store and displaying the scores is merely applying the abstract idea with a general purpose computer.  The generation of a hardcopy is abstract since it may be performed by a human with pen and paper.  In claims 4, 12 and 20, the use of a writing classifier including a common n-gram classifier is abstract since it is a mathematical concept.  
Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the exception using generic computer component.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.  






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnstein et al, US 6366759 in view of Ische, US 2015/0019452.

As per claim 1, Burnstein et al teaches receiving, at an at least one processor, the essay from a user (column 3, lines 34-55; column 9, lines 61-38 – automatic essay scoring system where scores are generated for actual essay responses) the essay sent as a first electronic file and sent to the at least one processor via an electronics communication channel (column 2, lines 61-65); applying, using the at least one processor, a first writing classifier to the essay generate a first score for a style dimension of the essay (column 6, line 60 – column 7, line 16 – a content vector analysis statistical weighting technique is applied to an essay characteristics which may be physical, lexical, syntactic, rhetorical, logical); applying, using the at least one processor and following applying the first writing classifier to the essay to generate the 
Burnstein et al does not explicitly teach sending the scores via the electronic communication channel.  Ische describes an automated evaluation system wherein an educational system is provided that allows one or more users to communicate with an educational service provider (instructor) wherein communication between the users and the educational service provider can occur using any suitable device for facilitating communication (paragraphs 0048-0050).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Burnstein et al the ability to facilitate communication between user devices and instructor devices as taught by Ische since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, Burnstein et al teaches an automated essay scoring system that generates multiple scores (column 8, lines 60 – column 9, line 38) but fails to explicitly teach storing the first score and the second score in a data storage device of the electronic learning system.  Ische teaches storing the result grade object in a data store (paragraph 0012, 0055).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Burnstein et al the data storage as taught by Ische since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

As per claim 3, Burnstein et al teaches an automated essay scoring system that generates multiple scores (column 8, lines 60 – column 9, line 38) but fails to explicitly teach the method further comprises at least one of displaying the first score and the second score on a display, and generating a hardcopy output of the first score and the second score.  Ische teaches displaying the scores (figure 6 shows the webpage display of scores; see also [0034, 0066]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Burnstein et al the display as taught by Ische since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Claims 9-11 are directed to the system to perform the method of claims 1-3 therefore the same art and rationale apply.

Claim 17 is directed to the computer readable medium with instructions to perform the method of claim 1 therefore the same art and rationale apply.


Claims 4, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnstein et al, US 6366759 in view of Lin et al, “Automatic Evaluation of Summaries Using N-gram Co-Occurrence Statistics”.

As per claim 4, Burnstein et al does not explicitly teach wherein at least one of the first and second writing classifiers is a common n-gram classifier.  Lin et al teaches the use of n-gram co-occurrence scoring procedures in evaluating [written] summaries (section 1, 4).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Burnstein et al the use of a common n-gram classifier applied to a writing as taught by Lin et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 12 is directed to the system to perform the method of claim 4 therefore the same art and rationale apply.

Claim 19 is directed to the computer readable medium with instructions to perform the method of claim 4 therefore the same art and rationale apply.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Deane et al, US 2016/0133147 – Generating Scores and Feedback for Writing Assessment and Instructions Using Electronic Process Logs

Attali et al, WO 2005/045786 – Automatic Essay Scoring System

Al Badrashiny et al, US 2012/0131015 – System and Method for Rating a Written Document – use of n-gram to evaluate an essay (training, scoring) [0063]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683